Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The indicated allowability of claims is withdrawn in view of the newly discovered reference(s) to Lin 9,671,057, Dixon GB191219935, and  Al-Haleem 2006/0249646.  Rejections based on the newly cited reference(s) follow.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claim(s) 8, 10, and 11 is/are rejected under 35 U.S.C. 102 (a) (1)as being anticipated by Dixon GB191219935. Dixon discloses a deployable stand for print media comprising: a cover panel having a bottom edge and a top edge; and a folding assembly rotatably hinged to the cover panel, the folding assembly comprising: a first panel comprising a first edge and an opposed second edge, the first edge of the first panel hinged to the cover panel at the bottom edge of the cover panel; a second panel comprising a first edge and an opposed second edge, the first edge of the second panel hinged to the second edge of the first panel; and a third panel comprising a first edge, the first edge of the second panel hinged to the second edge of the second panel; a deployed pocket having an opening facing the folding assembly; wherein the folding assembly has a deployed position and a flat position; wherein the deployed position is defined by the first panel positioned at an acute angle relative to the cover panel; and wherein the flat position is defined by the first panel, the second panel, and the third panel being substantially co-planar and the third panel spaced further away from the first panel than the second panel; the deployable stand according to claim 8, wherein the deployed pocket receives the third panel in the deployed position; the deployable stand according to claim 8, wherein the folding assembly has a flat position, the flat position being when the first panel, the second panel, and the third panel are substantially co-planar (capable of inherently performing this function/position due to the hinges between the panels); the deployable stand according to claim 8, wherein the opening of the deployed pocket is parallel to the bottom edge and the third panel projects through the opening in the deployed position.  
[AltContent: textbox (opening/deployed pocket 9)][AltContent: arrow][AltContent: textbox (cover 8)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (first panel 4                  second panel 5                 third panel 6/7)]
    PNG
    media_image1.png
    207
    413
    media_image1.png
    Greyscale


[AltContent: textbox (second panel 5                   third panel 7/6)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (first panel 4)][AltContent: arrow][AltContent: textbox (cover 8
opening 9)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    240
    439
    media_image2.png
    Greyscale




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 10, 11, and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over in Lin 9,671,057 view of Dixon GB191219935, as discussed above. Lin discloses a deployable stand for print media comprising: a cover panel having a bottom edge and a top edge; and a folding assembly rotatably hinged to the cover panel (120), the folding assembly comprising: a first panel (220) comprising a first edge and an opposed second edge, the first edge of the first panel hinged to the cover panel at the bottom edge of the cover panel; a second panel (230) comprising a first edge and an opposed second edge, the first edge of the second panel hinged to the second edge of the first panel; and a third panel (210) comprising a first edge, the first edge of the second panel hinged to the second edge of the second panel; wherein the folding assembly has a deployed position and a flat position; wherein the deployed position is defined by the first panel positioned at an acute angle relative to the cover panel; and wherein the flat position is defined by the first panel, the second panel, and the third panel being substantially co-planar and the third panel spaced further away from the first panel than the second panel; the deployable stand according to claim 8, wherein the deployed pocket receives the third panel in the deployed position; the deployable stand according to claim 8, wherein the folding assembly has a flat position, the flat .
[AltContent: arrow][AltContent: textbox (deployed 
position)][AltContent: arrow][AltContent: textbox (flat position)]                   
    PNG
    media_image3.png
    679
    435
    media_image3.png
    Greyscale
              
    PNG
    media_image4.png
    667
    202
    media_image4.png
    Greyscale

Lin discloses all of the limitations of the claimed except for the deployed pocket having an opening facing the folding assembly, wherein the deployed pocket receives the third panel in the deployed position, wherein the opening of the deployed pocket is parallel to the bottom edge and the third panel projects through the opening in the deployed position. Dixon teaches it is known to have the a pocket (9) having an opening facing the folding assembly. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the deployed pockets and storage portions to the cover panel as taught by Dixon to replace the  magnets/combined portions for the purpose of preventing accidental removal, sliding, or slippage out of the deployed or flat positions (conventional to have spine panel, see . Lin in view of Dixon inherently discloses wherein the cover panel has a storage pocket having an opening, and wherein the opening of the storage pocket is parallel to the .
Claims 1, 4-8, 10-13, 15, 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin 9,671,057 in view of Dixon GB191219935, as discussed above, in view of Al-Haleem 2006/0249646. Lin in view of Dixon discloses all of the limitations of the claimed invention except for cover panel including first and second hinged cover panels and folding assemblies via a spine panel including first and second hinged folding assemblies hinged via a spine panel. Al-Haleem teaches that it is known to have cover panel (1/2) including first (1) and second cover (2) panels via a spine panel (5) and folding assemblies (3, 7, 8)  including first (left 3, 7, 8) and second folding assemblies (right 3, 7, 8) hinged by a spine panel (5). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lin in view of Dixon to have included cover panel including first and second hinged cover panels and folding assemblies including first and second hinged folding assemblies as taught by Al-Haleem for the purpose of allowing the device to support a book and to support larger device such as tablets or notebooks and to allow the device to have compact storage. Lin in view of Dixon in view of Al-Haleem inherently teaches a deployable stand for print media comprising: a first cover panel and a second cover panel, the first cover panel coupled to the second cover panel; a first folding assembly comprising a first panel, a second panel, and a third panel, a first edge of the first panel of the first folding assembly hinged to the first cover panel, a second edge of . 

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art discloses conventional deployable stands.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIMBERLY T WOOD/           Primary Examiner, Art Unit 3631